Exhibit 10.1

AMENDMENT NO. 4 TO THE AMENDED AND RESTATED CREDIT AGREEMENT

AND OMNIBUS AMENDMENT TO GUARANTY AGREEMENTS

This Amendment No. 4 to the Amended and Restated Credit Agreement and Omnibus
Amendment to Guaranty Agreements (this “Amendment No. 4”) dated as of April 19,
2013 (the “Amendment No. 4 Effective Date”) is entered into among Atlas Pipeline
Partners, L.P., a Delaware limited partnership (the “Borrower”), the
Subsidiaries of the Borrower identified as “Guarantors” on the signature pages
hereto (the “Guarantors”), the Lenders signatory hereto and Wells Fargo Bank,
National Association, in its capacity as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) and amends the Amended and
Restated Credit Agreement dated as of July 27, 2007 and amended and restated as
of December 22, 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) entered into among the Borrower, the Guarantors
named therein, the institutions from time to time party thereto as Lenders (the
“Lenders”), the Administrative Agent and the other agents and arrangers named
therein.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement, as amended hereby.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement the Lenders have, subject to the terms
and conditions set forth therein, made certain credit available to and on behalf
of the Borrower;

WHEREAS, Section 12.2 of the Credit Agreement provides that the Credit Agreement
may be amended, modified and waived from time to time;

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
Atlas Pipeline Mid-Continent Holdings, LLC, a Delaware limited liability company
and a wholly-owned Subsidiary of the Borrower (“Buyer”), has entered into that
certain Purchase and Sale Agreement dated as of April 16, 2013 and attached
hereto as Exhibit A (such version, the “TEAK Acquisition Agreement” and,
together with all bills of sale, assignments, agreements, instruments and
documents executed and delivered in connection therewith, the “TEAK Acquisition
Documents”) among Buyer, TEAK Midstream Holdings, LLC, a Delaware limited
liability company (“TEAK Seller”), and TEAK Midstream, L.L.C., a Delaware
limited liability company (“TEAK Midstream”), pursuant to which Buyer will
(a) directly (or indirectly through a wholly-owned Subsidiary of Buyer) acquire
from TEAK Seller 100% of the outstanding Capital Stock in TEAK Midstream, and
(b) indirectly acquire (x) 100% of the outstanding Capital Stock in TEAK Texana
Processing Company LP, a Texas limited partnership, TEAK Texana Pipeline Company
LLC, a Texas limited liability company, Texana Midstream Holding Company LP, a
Texas limited partnership, Texana Gas Utility Company LP, a Texas limited
partnership, TEAK Texana Transmission Company LP, a Texas limited partnership,
and Texana Midstream Company LP, a Texas limited partnership (each of the
foregoing, collectively with TEAK Midstream, the “TEAK Entity Credit Parties”),
(y) all of the Pipeline Properties and other Property owned by the TEAK Entity
Credit Parties including, without limitation, the Pipeline Properties and other
Property listed on the disclosure schedules to the TEAK Acquisition Agreement
that are owned by the TEAK Entity Credit Parties (the “TEAK Properties”) and
(z) all of the outstanding Capital Stock owned by any TEAK Entity Credit Party
in T2 Eagle Ford Gathering Company LLC, a Delaware limited liability company, T2
LaSalle Gathering Company LLC, a Delaware limited liability company, and T2 EF
Cogeneration Holdings LLC, a Delaware limited liability company (collectively,
the “TexStar JVs” and, such Capital Stock, collectively with the Capital Stock
in



--------------------------------------------------------------------------------

the TEAK Entity Credit Parties and the TEAK Properties, the “TEAK Acquired
Assets”). As used herein, the acquisition described in the immediately preceding
sentence shall be referred to as the “TEAK Acquisition”;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement as set forth herein;

WHEREAS, subject to certain conditions, the Lenders are willing to agree to the
amendments set forth in Section 1 hereof relating to the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

Section 1. Amendments to the Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical order:

“Acquisition Period” shall mean a period elected by the Borrower commencing with
the last day of the fiscal quarter in which any acquisition permitted under
Section 9.3(f) (other than the Permitted TEAK Acquisition) with a purchase price
in excess of $50,000,000 is consummated and ending on the earlier of (a) the
last day of the third fiscal quarter following the fiscal quarter during which
the relevant acquisition was consummated and (b) the date selected by the
Borrower in its election to terminate such Acquisition Period; provided that
(i) any election by the Borrower to commence or terminate any Acquisition Period
must be made by delivering written notice thereof to the Administrative Agent on
or prior to, (x) in the case of any election to commence an Acquisition Period,
the last day of the fiscal quarter in which the relevant acquisition is
consummated, or (y) in the case of any election to terminate an Acquisition
Period, the last day of the fiscal quarter that would otherwise have been
included in such Acquisition Period, (ii) once any Acquisition Period is in
effect, the next Acquisition Period may not commence until the termination of
such Acquisition Period then in effect, and (iii) the Borrower may not elect to
have an Acquisition Period terminate prior to the last day of the third fiscal
quarter following the fiscal quarter during which such relevant acquisition was
consummated unless the (A) ratio of (1) Consolidated Funded Debt of the Borrower
on such date to (2) Consolidated EBITDA of the Borrower for the most recent
period of four (4) consecutive fiscal quarters for which financial statements
are available does not exceed 5.00 to 1.00, and (B) no Default shall have
occurred and be continuing.

“Adjusted Consolidated EBITDA” means, in the case of the last day of each
Rolling Period, (a) Consolidated EBITDA for the four-fiscal quarter period then
ending minus (b) Consolidated EBITDA attributable to the TEAK Entity Credit
Parties for such period plus (c) Annualized TEAK Entity EBITDA for the
applicable Rolling Period. All calculations of Adjusted Consolidated EBITDA and
the components thereof shall be in form and substance reasonably acceptable to
the Administrative Agent in its sole discretion.

 

2



--------------------------------------------------------------------------------

“Amendment No. 4” means Amendment No. 4 to the Amended and Restated Credit
Agreement and Omnibus Amendment to Guaranty Agreements dated as of April 19,
2013 among the Borrower, the Guarantors, the Administrative Agent and the
Lenders.

“Amendment No. 4 Effective Date” means April 19, 2013.

“Annualized TEAK Entity EBITDA” means, (a) for the First Rolling Period,
Consolidated EBITDA attributable to the TEAK Entity Credit Parties for the First
Rolling Period multiplied by four, (b) for the Second Rolling Period,
Consolidated EBITDA attributable to the TEAK Entity Credit Parties for the
Second Rolling Period multiplied by two, and (c) for the Third Rolling Period,
Consolidated EBITDA attributable to the TEAK Entity Credit Parties for the Third
Rolling Period multiplied by four-thirds (4/3).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof), each as
amended from time to time, and any successor statute, rule, regulation or order.

“Convertible Class D Preferred Units” means the Convertible Class D Preferred
Units of Borrower as described and set forth in that certain Class D Preferred
Unit Purchase Agreement between Borrower and the purchasers parties thereto
dated April 16, 2013, including Exhibit D attached thereto, filed as an exhibit
to Borrower’s Current Report on Form 8-K filed April 17, 2013.

“Excluded Swap Obligation” means, with respect to any Credit Party individually
determined on a Credit Party by Credit Party basis, any Obligation in respect of
any Hedging Agreement if, and solely to the extent that, all or a portion of the
guarantee of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Obligation in respect of any Hedging Agreement
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act by virtue of such Credit Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such guarantee or grant of a security interest becomes effective with
respect to such related Obligation in respect of any Hedging Agreement.

“First Rolling Period” has the meaning given to such term in the definition of
“Rolling Period”.

“Permitted TEAK Acquisition” means the TEAK Acquisition (as defined in Amendment
No. 4), so long as the following criteria have been satisfied:

(a) the Administrative Agent shall have received (i) a certificate of a
Responsible Officer of the Borrower certifying: (A) that the Buyer (as defined
in Amendment No. 4) is directly or indirectly concurrently consummating the TEAK
Acquisition and acquiring all of the TEAK Acquired Assets in accordance with the
terms of the TEAK Acquisition Documents (as defined in Amendment No. 4), with
all of the material conditions precedent thereto having been satisfied in all
material

 

3



--------------------------------------------------------------------------------

respects by the parties thereto and with no provision of such TEAK Acquisition
Documents having been waived, amended, supplemented or otherwise modified in any
manner that could reasonably be expected to be materially adverse to the
interests of the Lenders (provided that any such amendment or modification that
removes material assets from the TEAK Acquired Assets shall be deemed to be
materially adverse to the interests of the Lenders); and (B) as to the final
purchase price for the TEAK Acquired Assets after giving effect to all
adjustments as of the closing date for the TEAK Acquisition and specifying, by
category, the amount of such adjustment; (ii) original counterparts or copies,
certified as true and complete by a Responsible Officer of the Borrower, of each
of the TEAK Acquisition Documents; (iii) an updated Perfection Certificate (as
defined in the Security Agreement) dated as of the closing date of the TEAK
Acquisition, in form and detail reasonably acceptable to the Administrative
Agent; (iv) evidence satisfactory to the Administrative Agent that (A) all Liens
on the TEAK Acquired Assets (other than Liens permitted by Section 9.2)
associated with any credit facilities and funded debt have been released or
terminated, subject only to the filing of applicable terminations and releases,
and (B) the TEAK Entity Credit Parties and the TexStar JVs have been released
under any such credit facilities and with respect to any such funded debt, and
all commitments of any lenders to the TEAK Entity Credit Parties and the Capital
Stock owned by the TEAK Entity Credit Parties in the TexStar JVs under any such
credit facilities have terminated; (v) all stock certificates (along with any
associated stock powers duly executed in blank) in respect of the Capital Stock
in the TEAK Entity Credit Parties and the TexStar JVs; and (vi) all Guaranty
Agreements, Security Documents, joinder agreements, organizational documents,
authorizing resolutions, legal opinions, officer’s certificates, incumbency
certificates, certificates of good standing and foreign qualification and all
other certificates, documents and information as the Administrative Agent may
reasonably request, in each case in form and substance satisfactory to the
Administrative Agent so that (A) (x) all of the TEAK Acquired Assets (excluding
real property that would be subject to Section 7.8, but expressly including all
of the Capital Stock in the TEAK Entity Credit Parties and the TexStar JVs owned
by the Credit Parties) and (y) the Capital Stock in any wholly-owned Subsidiary
of Buyer, if any, that is formed in connection with the TEAK Acquisition become
subject to a first priority security interest in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the Obligations, and
(B) each of the TEAK Entity Credit Parties, and any wholly-owned Subsidiary of
Buyer that is formed in connection with the TEAK Acquisition, becomes a
Guarantor.

(b) the TEAK Acquisition shall have been consummated on or prior to August 15,
2013;

(c) the TEAK Acquisition is not a hostile or contested acquisition;

 

4



--------------------------------------------------------------------------------

(d) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition and any Indebtedness incurred
in connection therewith;

(e) no later than three (3) Business Days prior to the proposed closing date of
the TEAK Acquisition, the Borrower shall have delivered to the Administrative
Agent and the Lenders an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such TEAK Acquisition for which Financial
Statements are available demonstrating, in form and substance reasonably
satisfactory thereto, (i) compliance on a Pro Forma Basis (as of the date of the
TEAK Acquisition and after giving effect thereto and any Indebtedness incurred
in connection therewith) with each covenant contained in Article VIII and
(ii) the Consolidated Funded Debt Ratio calculated on a Pro Forma Basis (as of
the proposed closing date of the TEAK Acquisition and after giving effect
thereto and any Indebtedness incurred in connection therewith) shall not exceed
5.50 to 1.00; and

(f) the Borrower shall have provided such other documents and other information
as may be reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) in connection with the TEAK
Acquisition.

“Qualified ECP Guarantor” means, in respect of any Hedging Agreement, each
Credit Party that (a) has total assets exceeding $10,000,000 at the time any
guaranty of obligations under such Swap Agreement becomes effective or
(b) otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rolling Period” means (a) with respect to the last day of the fiscal quarter in
which the Permitted TEAK Acquisition is consummated, such fiscal quarter (the
“First Rolling Period”), (b) with respect to the last day of the first full
fiscal quarter following the fiscal quarter in which the Permitted TEAK
Acquisition is consummated, the period of two consecutive fiscal quarters ending
on such day (the “Second Rolling Period”), and (c) with respect to the last day
of the second full fiscal quarter following the fiscal quarter in which the
Permitted TEAK Acquisition is consummated, the period of three consecutive
fiscal quarters ending on such day (the “Third Rolling Period”).

“Second Rolling Period” has the meaning given to such term in the definition of
“Rolling Period”.

“TEAK Acquired Assets” has the meaning given to such term in Amendment No. 4.

“TEAK Entity Credit Parties” has the meaning given such term in Amendment No. 4.

 

5



--------------------------------------------------------------------------------

“TexStar JVs” means T2 Eagle Ford Gathering Company LLC, a Delaware limited
liability company, T2 LaSalle Gathering Company LLC, a Delaware limited
liability company, and T2 EF Cogeneration Holdings LLC, a Delaware limited
liability company.

“Third Rolling Period” has the meaning given to such term in the definition of
“Rolling Period”.

(b) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definitions of “Consolidated Funded Debt Ratio”, “Consolidated
Senior Secured Funded Debt Ratio”, “Guarantors”, “Hedging Agreement”,
“Obligations” and “Unrestricted Entity” in their entirety as follows:

“Consolidated Funded Debt Ratio” means, as of the end of any fiscal quarter, the
ratio of (a) Consolidated Funded Debt of the Borrower on such date to
(b) Consolidated EBITDA of the Borrower for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date (or, in the case of
the last day of any Rolling Period, Adjusted Consolidated EBITDA).

“Consolidated Senior Secured Funded Debt Ratio” means, as of the end of any
fiscal quarter, the ratio of (a) Consolidated Senior Secured Funded Debt on such
date to (b) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date (or, in the case of the
last day of any Rolling Period, Adjusted Consolidated EBITDA).

“Guarantors” means, collectively, (i) each Consolidated Subsidiary of the
Borrower other than the Anadarko JVs, the TexStar JVs and the Centrahoma JV (to
the extent such Anadarko JV, such TexStar JV or the Centrahoma JV, as
applicable, does not directly or indirectly guarantee the payment of any other
Indebtedness of a Credit Party) and (ii) each Person that becomes a Guarantor
pursuant to Section 7.12.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act), all as amended, restated, supplemented or otherwise modified from
time to time.

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Specified Hedge Obligations and (d) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Credit Parties to the Secured Parties or the Administrative Agent, in
each case under any Loan Document, with respect to any Loan or Letter of Credit
of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due,

 

6



--------------------------------------------------------------------------------

contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note; provided that (i) the Specified Hedge Obligations shall
be secured and guaranteed pursuant to the Security Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed,
(ii) any release of Collateral or Guarantors effected in the manner permitted by
this Agreement shall not require the consent of holders of the Specified Hedge
Obligations, and (iii) solely with respect to any Guarantor that is not an
“eligible contract participant” under and as defined in the Commodity Exchange
Act, Excluded Swap Obligations of such Guarantor shall in any event be excluded
from the “Obligations” owing by, or secured by the assets of, such Guarantor.

“Unrestricted Entity” means (a) Subsidiaries of the Borrower designated as
“Unrestricted Entities” by the Borrower pursuant to Section 7.16,
(b) Subsidiaries that are joint ventures in which a Credit Party has made an
Investment under Section 9.3(j) on or after the Amendment No. 3 Effective Date,
and (c) each Subsidiary of such Subsidiaries; provided that in no event may any
Anadarko JV, any TexStar JV or the Centrahoma JV be an Unrestricted Entity.

(c) The definition of “Consolidated EBITDA” contained in Section 1.1 of the
Credit Agreement is hereby amended to delete the reference to “any acquisition
permitted by Section 9.3(f)” contained therein and to insert in lieu thereof a
reference to “any acquisition permitted by Section 9.3(f) (other than the
Permitted TEAK Acquisition)”.

(d) Clause (f) of the definition of “Permitted Acquisition” contained in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(f) no later than three (3) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered to the Administrative Agent
and the Lenders an Officer’s Compliance Certificate for the most recent fiscal
quarter end preceding such acquisition for which Financial Statements are
available demonstrating, in form and substance reasonably satisfactory thereto,
(A) compliance on a Pro Forma Basis (as of the date of the acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith)
with each covenant contained in Article VIII and (B) the Consolidated Funded
Debt Ratio calculated on a Pro Forma Basis (as of the proposed closing date of
the acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith) at least 0.25 below the applicable ratio set forth in
Section 8.1 (provided, that, if the Borrower has delivered written notice
electing to begin an Acquisition Period, the calculation of the Consolidated
Funded Debt Ratio will be tested as if the Acquisition Period had been in effect
as of the last day of the most recently ended fiscal quarter);

(e) Section 6.29 of the Credit Agreement is hereby amended by adding the
following sentence at the end of such Section: “The Borrower is a Qualified ECP
Guarantor”.

(f) A new Section 7.17 is hereby added to the Credit Agreement immediately
following Section 7.16 thereof, which Section 7.17 shall read in full as
follows:

SECTION 7.17. Commodity Exchange Act Keepwell Provisions. The Borrower hereby
guarantees the payment and performance of all Obligations of each Credit Party
(other than Borrower) and absolutely, unconditionally and

 

7



--------------------------------------------------------------------------------

irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Credit Party (other than the Borrower) in order for
such Credit Party to honor its obligations under its respective Guaranty
Agreement including obligations with respect to Hedging Agreements (provided,
however, that the Borrower shall only be liable under this Section 7.17 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 7.17, or otherwise under this Agreement or
any Loan Document, as it relates to such other Credit Parties, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of the Borrower under this Section 7.17
shall remain in full force and effect until all Obligations are paid in full to
the Lenders, the Administrative Agent and all other Secured Parties, and all of
the Lenders’ Commitments are terminated. The Borrower intends that this
Section 7.17 constitute, and this Section 7.17 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

(g) Section 8.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

SECTION 8.1 Consolidated Funded Debt Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Funded Debt Ratio to be greater than:

(a) for the last day of any fiscal quarter during an Acquisition Period, 5.50 to
1.00;

(b) for the last day of the fiscal quarter in which the TEAK Acquisition is
consummated, 5.75 to 1.00;

(c) for the last day of the two fiscal quarters immediately following the fiscal
quarter in which the TEAK Acquisition is consummated, 5.50 to 1.00; or

(d) for the last day of any other fiscal quarter, 5.00 to 1.00.

(h) Section 8.3 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

SECTION 8.3 Interest Coverage Ratio. As of the end of any fiscal quarter, permit
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date (or, in the case of
the last day of any Rolling Period, Adjusted Consolidated EBITDA) to
(b) Consolidated Interest Expense for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date to be less than 2.50 to
1.00.

(i) Clause (q) of Section 9.1 of the Credit Agreement is hereby amended by
deleting the reference to “senior or subordinated unsecured note offering”
contained in such clause and inserting in lieu thereof a reference to “senior or
subordinated unsecured note offering (or any unsecured bridge loan incurred in
connection with or in lieu of any such senior or subordinated unsecured note
offering)”.

 

8



--------------------------------------------------------------------------------

(j) Section 9.2 of the Credit Agreement is hereby amended to add the following
sentence immediately following the end of clause (s) thereof (which new sentence
shall not be a part of clause (s) but instead shall qualify all of Section 9.2:

Notwithstanding anything to the contrary contained herein, in no event may any
Liens permitted by this Section 9.2 (other than Liens securing the Obligations)
attach at any time to any Property of any TexStar JV to the extent such Liens
(x) secure debt for borrowed money or (y) would otherwise have been permitted
solely by Section 9.2(s).

(k) Clause (a) of Section 9.3 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(a) (i) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date, (ii) Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 9.3 and (iii) Investments made after the Closing Date in the Borrower
or any of the Guarantors, the Anadarko JVs, the TexStar JVs or the Centrahoma
JV;

(l) Clauses (ii) and (iii) of Section 9.3(f) of the Credit Agreement are hereby
amended and restated in their entirety as follows:

(ii) Permitted Acquisitions (other than, for clarity, the acquisitions of the
Cardinal Acquired Assets and the TEAK Acquired Assets); and (iii) the Permitted
Cardinal Acquisition and the Permitted TEAK Acquisition;

(m) Clause (c) of Section 9.4 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(c) any Consolidated Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise)
(provided that (x) if such disposition is by an Anadarko JV, such disposition
may include a pro rata distribution of assets to the Class A member of such
Anadarko JV, (y) if such disposition is by the Centrahoma JV, such disposition
may include a pro rata distribution of assets to any member in the Centrahoma JV
that is not a Credit Party, or (z) if such disposition is by a TexStar JV, such
disposition may include a pro rata distribution of assets to any member in such
TexStar JV that is not a Credit Party) to the Borrower or any Guarantor;
provided that, with respect to any such disposition by any Non-Guarantor
Subsidiary, the consideration for such disposition shall not exceed the fair
value of such assets;

(n) Clause (e) of Section 9.6 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(e) the Anadarko JVs may make Restricted Payments as are required by the joint
venture agreements of the Anadarko JVs as in effect on the date hereof, the
Centrahoma JV may make Restricted Payments as are required by the joint venture
agreement of the Centrahoma JV as in effect on the Amendment No. 3 Effective
Date, and the TexStar JVs may make Restricted Payments as are required by the
joint venture agreements of the TexStar JVs as in effect on the Amendment No. 4
Effective Date;

 

9



--------------------------------------------------------------------------------

(o) Section 9.6 of the Credit Agreement is hereby amended by (i) deleting the
reference to “and” at the end of clause (f) thereof, (ii) inserting “and” at the
end of clause (g) thereof, and (iii) adding a new clause (h) to such Section
immediately following clause (g) thereof, which new clause (h) shall read in
full as follows:

(h) the Borrower may make Restricted Payments to holders of its Convertible
Class D Preferred Units if the Minimum Liquidity, on a Pro Forma Basis, is
greater than or equal to $50,000,000.

(p) A new Section 9.16 is hereby added to the Credit Agreement immediately
following Section 9.15 thereof, which Section 9.16 shall read in full as
follows:

SECTION 9.16 Non-ECP Credit Parties. The Borrower shall not permit any Credit
Party that is not an “eligible contract participant”, as defined in the
Commodities Exchange Act, to own, at any time, any Pipeline Properties or any
Capital Stock in any Subsidiaries.

Section 4. Omnibus Amendment to Guaranty Agreements. Each Guaranty Agreement is
hereby amended to add a new Section 4.15 to each Guaranty Agreement immediately
following Section 4.14 thereof, which Section 4.15 shall read in full as
follows:

SECTION 4.15 Commodity Exchange Act Keepwell Provisions. To the extent such
Guarantor is a Qualified ECP Guarantor, each such Guarantor hereby guarantees
the payment and performance of all Obligations of each other Credit Party and
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party in
order for such Credit Party to honor its Obligations with respect to Hedging
Agreements, whether such Hedging Agreements are entered into directly by such
Credit Party or are guaranteed under such Credit Party’s Guaranty Agreement, if
applicable (provided, however, that such Guarantor shall only be liable under
this Section 4.15 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 4.15, or otherwise
under this Guaranty Agreement or any Loan Document, as it relates to such other
Credit Parties, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
such Guarantor under this Section 4.15 shall remain in full force and effect
until all Obligations are paid in full to the Lenders, the Administrative Agent
and all other Secured Parties, and all of the Lenders’ Commitments are
terminated. Each such Guarantor intends that this Section 4.15 constitute, and
this Section 4.15 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 5. Conditions Precedent to the Effectiveness of this Amendment No. 4.

(a) This Amendment No. 4 shall become effective as of the date hereof when, and
only when, each of the following conditions precedent shall have been (or is or
will be substantially concurrently therewith) satisfied:

(i) The Administrative Agent shall have received counterparts of this Amendment
No. 4, duly executed by (A) the Borrower, (B) the Guarantors, (C) the
Administrative Agent and (D) the Required Lenders; and

(ii) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the effective date of this Amendment No. 4 including,
without limitation, a consent fee for the ratable account of the Consenting
Lenders (defined below) in an amount equal to 12.5 basis points (0.125%) of the
aggregate Revolving Credit Commitments (as in effect on the Amendment No. 4
Effective Date) of all of the Lenders that consent to and execute this Amendment
No. 4 on or prior to the Amendment No. 4 Effective Date (the “Consenting
Lenders”).

 

10



--------------------------------------------------------------------------------

Section 6. Further Assurances. The Borrower shall deliver or shall cause the
applicable Credit Party to deliver, to the Administrative Agent, at the
applicable times required under the Credit Agreement including, without
limitation, Section 7.8 thereof, with respect to the TEAK Properties, Mortgages,
Security Documents, legal opinions, title information (including title searches
and title policies), surveys, environmental reports, flood certificates, and all
other certificates, documents and information as are reasonably requested by the
Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent.

Section 7. Representations and Warranties. On and as of the Amendment No. 4
Effective Date, after giving effect to this Amendment No. 4, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender as follows:

(a) this Amendment No. 4 has been duly authorized, executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms and the Credit
Agreement, as amended by this Amendment No. 4, constitutes the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms.

(b) No Default or Event of Default under the Credit Agreement exists or is
continuing or would exist immediately after giving effect to this Amendment
No. 4.

(c) No consent, approval, authorization or offer of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment No. 4.

(d) The representations and warranties set forth in Article VI of the Credit
Agreement are true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).

Section 8. Reference to and Effect on the Loan Documents.

(a) As of the Amendment No. 4 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment No. 4 and the Credit Agreement shall be
read together and construed as a single instrument.

 

11



--------------------------------------------------------------------------------

(b) As of the Amendment No. 4 Effective Date, Borrower hereby acknowledges that
it has received and reviewed a copy of the Credit Agreement and acknowledges and
agrees to be bound by all covenants, agreements and acknowledgments in the
Credit Agreement and any other Loan Document and to perform all obligations and
duties required of it by the Credit Agreement.

(c) Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(d) The execution, delivery and effectiveness of this Amendment No. 4 shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower or the Administrative Agent under any of the
Loan Documents, nor constitute a waiver or amendment of any other provision of
any of the Loan Documents or for any purpose except as expressly set forth
herein.

(e) This Amendment No. 4 shall constitute a Loan Document under the terms of the
Credit Agreement.

Section 9. Acknowledgement of Lenders. The Lenders acknowledge that to the
extent any senior notes or bridge notes are issued in accordance with
Section 9.1(q) of the Credit Agreement to finance part of the TEAK Acquisition,
no mandatory prepayment will be required to be made with the proceeds of such
issuance under Section 2.6(a) of the Credit Agreement.

Section 10. Acknowledgement of Guarantors. The Guarantors acknowledge and
consent to all terms and conditions of this Amendment No. 4 and agree that this
Amendment No. 4 and all documents executed in connection herewith do not operate
to reduce or discharge the Guarantors’ obligations under the Loan Documents.

Section 11. Confirmation of Security Documents. The Borrower hereby confirms and
ratifies all of its obligations under the Loan Documents to which it is a party.
By its execution on the signature lines provided below, each of the Credit
Parties hereby confirms and ratifies all of its obligations and the Liens
granted by it under the Security Documents to which it is a party, confirms that
the Security Documents continue to grant valid Liens on the Collateral to the
Collateral Agent for the benefit of the Secured Parties securing the
Obligations, represents and warrants that the representations and warranties set
forth in such Security Documents are complete and correct on the date hereof as
if made on and as of such date and confirms that all references in such Security
Documents to the “Credit Agreement” (or words of similar import) refer to the
Credit Agreement as amended hereby without impairing any such obligations or
Liens in any respect.

Section 12. Execution in Counterparts. This Amendment No. 4 may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy or other electronic
transmission (i.e., “pdf” or “tif” document) shall be effective as delivery of a
manually executed counterpart of this Amendment No. 4.

Section 13. Governing Law. This Amendment No. 4 shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to principles of conflicts of law to the extent that the application of the laws
of another jurisdiction will be required thereby.

 

12



--------------------------------------------------------------------------------

Section 14. Section Titles. The section titles contained in this Amendment No. 4
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto, except when used
to reference a section. Any reference to the number of a clause, sub clause or
subsection of any Loan Document immediately followed by a reference in
parenthesis to the title of the section of such Loan Document containing such
clause, sub clause or subsection is a reference to such clause, sub clause or
subsection and not to the entire section; provided, however, that, in case of
direct conflict between the reference to the title and the reference to the
number of such section, the reference to the title shall govern absent manifest
error. If any reference to the number of a section (but not to any clause, sub
clause or subsection thereof) of any Loan Document is followed immediately by a
reference in parenthesis to the title of a section of any Loan Document, the
title reference shall govern in case of direct conflict absent manifest error.

Section 15. Notices. All communications and notices hereunder shall be given as
provided in the Credit Agreement.

Section 16. Severability. The fact that any term or provision of this Amendment
No. 4 is held invalid, illegal or unenforceable as to any person in any
situation in any jurisdiction shall not affect the validity, enforceability or
legality of the remaining terms or provisions hereof or the validity,
enforceability or legality of such offending term or provision in any other
situation or jurisdiction or as applied to any person.

Section 17. Successors. The terms of this Amendment No. 4 shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

Section 18. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT NO. 4
OR ANY OTHER LOAN DOCUMENT.

[Signature pages follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

 

BORROWER:

ATLAS PIPELINE PARTNERS, L.P. By: Atlas Pipeline Partners GP, LLC, its general
partner By:  

 

  Name:   Robert W. Karlovich III   Title:   Chief Financial Officer GUARANTORS:
ATLAS PIPELINE OPERATING PARTNERSHIP, L.P. By: Atlas Pipeline Partners GP, LLC,
its general partner By:  

 

  Name:   Robert W. Karlovich III   Title:   Chief Financial Officer ATLAS
PIPELINE TENNESSEE, LLC APL LAUREL MOUNTAIN, LLC ATLAS PIPELINE MID-CONTINENT
HOLDINGS LLC By:   Atlas Pipeline Operating Partnership, L.P., its sole member
By:   Atlas Pipeline Partners GP, LLC, its general partner By:  

 

  Name:   Robert W. Karlovich III   Title:   Chief Financial Officer

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

ATLAS MIDKIFF, LLC ATLAS CHANEY DELL, LLC SLIDER WESTOK GATHERING, LLC NOARK
ENERGY SERVICES, L.L.C. ATLAS PIPELINE MID-CONTINENT LLC APL BARNETT, LLC ATLAS
PIPELINE NGL HOLDINGS, LLC ATLAS PIPELINE NGL HOLDINGS II, LLC APL ARKOMA
HOLDINGS, LLC APL GAS TREATING, LLC By:   Atlas Pipeline Mid-Continent Holdings,
LLC, its sole member By:   Atlas Pipeline Operating Partnership, L.P., its sole
member By:   Atlas Pipeline Partners GP, LLC, its general partner By:  

 

  Name:   Robert W. Karlovich III   Title:   Chief Financial Officer VELMA
INTRASTATE GAS TRANSMISSION COMPANY, LLC VELMA GAS PROCESSING COMPANY, LLC By:  
Atlas Pipeline Mid-Continent LLC, its sole member By:   Atlas Pipeline
Mid-Continent Holdings, LLC, its sole member By:   Atlas Pipeline Operating
Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP, LLC, its
general partner By:  

 

  Name:   Robert W. Karlovich III   Title:   Chief Financial Officer

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

PECOS PIPELINE LLC TESUQUE PIPELINE, LLC By:   APL Barnett, LLC, its sole member
By:   Atlas Pipeline Mid-Continent Holdings, LLC, its sole member By:   Atlas
Pipeline Operating Partnership, L.P., its sole member By:   Atlas Pipeline
Partners GP, LLC, its general partner By:  

 

  Name:   Robert W. Karlovich III   Title:   Chief Financial Officer APL ARKOMA,
INC. By:  

 

  Name:   Robert W. Karlovich III   Title:   Chief Financial Officer APL ARKOMA
MIDSTREAM, LLC By:   APL Arkoma Holdings, LLC, its sole member By:   Atlas
Pipeline Mid-Continent Holdings, LLC, its sole member By:   Atlas Pipeline
Operating Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP,
LLC, its general partner By:  

 

  Name:   Robert W. Karlovich III   Title:   Chief Financial Officer

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent and a

Lender

By:  

 

  Name:   Jason M. Hicks   Title:   Managing Director

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as a Lender

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

AMEGY BANK, N.A., as a Lender By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION, as a Lender

By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST

COMPANY, as a Lender

By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

ONEWEST BANK, FSB, as a Lender By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A., as a Lender By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

THE F&M BANK AND TRUST COMPANY,

as a Lender

By:  

 

  Name:   Title:

 

SIGNATURE PAGE

AMENDMENT NO. 4 - ATLAS PIPELINE PARTNERS, L.P.



--------------------------------------------------------------------------------

EXHIBIT A

TEAK ACQUISITION AGREEMENT

[attached]